Citation Nr: 0517409	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-28 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Propriety of the reduction from a 60 percent rating to a 
20 percent rating for residuals of injury to thoracic 
vertebrae with arthritis.

2.  Propriety of the termination of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disability (TDIU).

3.  Propriety of the termination of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.

4.  Entitlement to an effective date prior to June 26, 2002, 
for a 60 percent rating for residuals of injury to thoracic 
vertebrae with arthritis.

5.  Entitlement to an effective date prior to June 26, 2002, 
for a TDIU rating.


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


REMAND

?	These claims are remanded to provide notice consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA). 

The VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004), are 
applicable to the appeal now before the Board.  The VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and, in what can be considered a 
fourth element of the requisite notice, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, under 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to enforce compliance with 
the requirements with the VCAA is remandable error.  Upon 
review of the claims file, there is no indication that the 
veteran was provided with proper notice as required by the 
VCAA.  As such, a remand is necessary to notify the veteran 
by letter of the applicable laws and regulations governing 
rating reductions, termination of a TDIU rating and DEA 
benefits, and earlier effective dates.  Furthermore, such 
letter must advise the veteran what evidence VA will seek to 
provide and what evidence the veteran is to provide, as well 
as request that the veteran provide any evidence in his 
possession pertinent to his claims.  

Accordingly, this case is REMANDED for the following:

1.  All notification and development 
action required by the VCAA and its 
implementing regulations should be 
completed.  Such action should include 
informing the veteran of the type of 
evidence needed to support the propriety 
of the rating reduction, termination of a 
TDIU rating and DEA benefits, and earlier 
effective date claims on appeal; 
informing him whether he or VA is 
responsible for obtaining such evidence; 
and requesting him to submit all relevant 
evidence in his possession.  

2.  After completing the above, the 
veteran's claims should be re-
adjudicated, based on the entirety of the 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his attorney should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




